 

EXHIBIT 10.7

INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Security Agreement”) dated
as of November 3, 2010, is made by PHOENIX FOOTWEAR GROUP, INC., a Delaware
corporation (the “Borrower”), in favor of GIBRALTAR BUSINESS CAPITAL, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Agent”) for the benefit of the Lenders.

RECITALS

WHEREAS, Borrower, the Agent and the lenders parties thereto (the “Lenders”) are
parties to that certain Loan and Security Agreement dated as of even date
herewith (as the same may be amended, supplemented or modified from time to
time, the “Loan Agreement”), which provides (i) for Lenders to make certain
loans to Borrower, and (ii) for the grant by Borrower to Agent for the benefit
of the Lenders of a security interest in the Borrower’s assets, including,
without limitation, patents, its trademarks, trademark applications and
registrations, trade names, copyrights and copyright registrations, service
marks, service mark applications, all goodwill relating thereto and licenses,
and all proceeds thereof.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the Borrower (intending to be legally bound) hereby
agrees as follows:

1. Incorporation of Loan Agreement. The Loan Agreement and the terms and
provisions thereof are hereby incorporated herein in their entirety by this
reference thereto. All terms capitalized but not otherwise defined herein shall
have the same meanings herein as in the Loan Agreement.

2. Security Interest in Intellectual Property. To secure the complete
satisfaction and payment and performance when due (or declared due in accordance
with the terms of the Loan Agreement) of the “Liabilities”, as defined in the
Loan Agreement (collectively, the “Obligations”), the Borrower hereby grants to
Agent for the benefit of the Lenders a continuing security interest in and to
any and all of the Borrower’s right, title and interest in and to all of the
following now owned and existing and hereafter arising, created or acquired
property (collectively, the “Intellectual Property”):

(i) trademarks, trademark registrations, trademark applications, trade names and
tradestyles, brand names, service marks, service mark registrations and service
mark applications, including, without limitation, the trademarks, trade names,
brand names, service marks and applications and registrations thereof listed on
Exhibit A attached hereto and hereby made a part hereof, and (a) all renewals or
extensions thereof, (b) all income, royalties, proceeds, damages and payments
now and hereafter due or payable with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof,
(c) the right to sue for past, present and future infringements thereof, and
(d) all rights corresponding thereto throughout the world, if any (all of the
foregoing trademarks, trade names and tradestyles, brand names, service marks
and applications and registrations thereof, together with the items described in
clauses (a)-(d) of this subsection 2(i), are sometimes hereinafter referred to
individually as a “Trademark” and, collectively, as the “Trademarks”);



--------------------------------------------------------------------------------

 

(ii) license agreements (to the extent such license agreements may be assigned
without violating the terms of any such license agreement) with respect to any
of the Intellectual Property or any other patent, trademark, service mark or any
application or registration thereof or any other trade name or tradestyle
between Borrower and any other party, whether Borrower is a licensor or licensee
under any such license agreement (all of the foregoing license agreements and
Borrower’s rights thereunder are referred to collectively as the “Licenses”);

(iii) the goodwill of Borrower’s business connected with and symbolized by the
Trademarks;

(iv) copyrights, copyright registrations and copyright applications, used in the
United States, including, without limitation, namely the copyright registrations
and copyright applications listed on Exhibit B attached hereto and made a part
hereof, and (a) renewals or extensions thereof, (b) all income, royalties,
proceeds, damages and payments now and hereafter due and/or payable with respect
thereto, including, without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world (all of the foregoing copyrights, copyright registrations and copyright
applications, together with the items described in clauses (a)-(d), are
sometimes hereinafter individually and/or collectively referred to as the
“Copyrights”);

(v) all trade secrets, formulas, processes, devices, know-how, or compilations
of information (including technical information and non-technical information
such as customer lists and marketing plans), collectively referred to as trade
secrets, which are not available to others and which are maintained as
confidential by Borrower, and the right to prevent misappropriation and
unauthorized disclosures thereof and all rights corresponding thereto throughout
the world (all of the foregoing trade secrets and associated rights are
sometimes hereinafter individually and/or collectively referred to as the “Trade
Secrets”); and

(vi) patents and patent applications, including, without limitation, the
inventions and improvements described and claimed therein, and those patents
listed on Exhibit C attached hereto and hereby made a part hereof, and (a) all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, damages, proceeds and
payments now and hereafter due or payable under or with respect thereto,
including, without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world (all of the foregoing patents and applications, together with the items
described in clauses (a)-(d) of this subsection 2(i), are sometimes hereinafter
referred to individually as a “Patent” and, collectively, as the “Patents”).

 

2



--------------------------------------------------------------------------------

 

3. Representations and Warranties. The Borrower hereby represents and warrants
to Agent, which representations and warranties shall survive the execution and
delivery of this Security Agreement, that as of the date hereof:

(i) None of the Intellectual Property owned by Borrower that is United States
Intellectual Property and material to Borrower’s business has been adjudged
invalid or unenforceable nor has any such Intellectual Property been cancelled,
in whole or in part, and each such material Intellectual Property is presently
subsisting;

(ii) To Borrower’s knowledge, each of the Intellectual Property owned by
Borrower and material to Borrower’s business is valid and enforceable;

(iii) Borrower is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to the Intellectual Property that is scheduled
in Exhibits A and B hereto, free and clear of any liens, security interests,
mortgages, charges and encumbrances, (including, without limitation, licenses
other than non-exclusive licenses which may be granted in the ordinary course of
business, consent-to-use agreements, shop rights and covenants by Borrower not
to sue third persons) other than a security interest granted in favor of Agent;

(iv) Borrower has adopted, used and is currently using all of the Trademarks and
Patents owned by Borrower that are material to Borrower’s business;

(v) Borrower has no knowledge of any suits or actions commenced or threatened
within the last three years with reference to or in connection with any of the
Intellectual Property;

(vi) No trademark opposition or cancellation proceedings have been filed with
the United States Patent and Trademark Office against any of the Trademarks
owned by Borrower;

(vii) The Licenses are valid and binding agreements, enforceable in accordance
with their terms. Each of the Licenses is in full force and effect and to
Borrower’s knowelde there is no material default under any of the Licenses;

(viii) To Borrower’s knowledge, none of the Intellectual Property owned by
Borrower infringes upon the rights or property of any other person or entity or
is currently being challenged in any way, and there are no pending or threatened
claims, litigation, proceedings or other investigations regarding any such
Intellectual Property; and

(ix) This Security Agreement has been executed and delivered on behalf of the
Borrower by a duly authorized officer of such Borrower.

4. Restrictions on Future Agreements. The Borrower agrees that until all
Obligations shall have been satisfied and indefeasibly paid in full and the Loan
Agreement shall have been terminated in accordance with its terms, Borrower
shall not, without the prior written consent of Agent, sell, transfer, mortgage,
convey, dispose, encumber or assign any or all of, or grant an irrevocable
license or sublicense in perpetuity under, the Intellectual Property, or enter
into any other agreement with respect to the Intellectual Property (other than
licenses in the ordinary course of business) that materially adversely affects
the rights of Agent in and to the Intellectual Property, or take any action or
permit any action to be taken by others subject to its control, including,
without limitation, licensees or sublicensees, or fail to take any action, in
each of the foregoing cases which would materially adversely affect the validity
or enforcement of the rights provided or transferred to Agent under this
Security Agreement.

 

3



--------------------------------------------------------------------------------

 

5. New Intellectual Property. The Borrower hereby represents and warrants to
Agent that the Intellectual Property listed on Exhibits A, B and C respectively,
constitute all of the registered United States Trademarks and Copyrights, as
applicable, now owned by Borrower and material to Borrower’s business. If,
before all Obligations shall have been satisfied in full or before the Loan
Agreement has been terminated in accordance with its terms, Borrower shall
obtain rights to any new Intellectual Property, the provisions of this Security
Agreement above shall automatically apply thereto and, with respect to any US
Trademark and Copyright registrations and applications Borrower shall give to
Agent prompt written notice thereof. Borrower hereby authorizes Agent to modify
this Security Agreement by amending Exhibits A, B and C, as applicable, to
include any such Intellectual Property, and to file or refile this Security
Agreement with the U.S. Patent and Trademark Office and U.S. Copyright Office or
Library of Congress (at Borrower’s sole cost and expense).

6. Royalties; Terms; Rights Upon Default. The term of this Security Agreement
shall extend until the earlier of (i) the expiration of all of the respective
Intellectual Property subject to the grant of security interest hereunder, and
(ii) the indefeasible payment in full of all Obligations and the termination of
the Loan Agreement. The Borrower agrees that upon the occurrence and during the
continuance of an Event of Default, the use by Agent shall have a non-exclusive
license and right to use all Intellectual Property to the same extent as the
Borrower uses such Intellectual Property, and without any liability for
royalties or other related charges from Agent to any Borrower. Upon the
occurrence and during the continuance of any Event of Default, Borrower hereby
authorizes: (a) the Register of Copyrights, United States Copyright Office, to
issue any and all certificates of registration or renewal for all of the
Copyrights to Agent as assignee of Borrower’s entire interest therein; and
(b) the Commissioner of Patents and Trademarks, United States Patent and
Trademark Office to issue any and all certificates of registration or renewal
for all of the Trademarks to Agent as assignee of Borrower’s entire interest
therein and in the goodwill of Borrower’s business connected therewith and
symbolized thereby.

7. Effect on Loan Agreement. The Borrower acknowledges and agrees that this
Security Agreement is not intended to limit or restrict in any way the rights
and remedies of Agent under the Loan Agreement but rather is intended to
facilitate the exercise of such rights and remedies.

8. Release of Security Agreement. Upon the payment and performance in full of
the Obligations, and the full and final termination of any commitment to extend
any loan or financial accommodations under the Loan Agreement, this Security
Agreement shall terminate, and Agent shall execute and deliver any document
reasonably requested by Borrower, at Borrower’s sole cost and expense, as shall
be necessary to evidence termination of the security interest granted by
Borrower to Agent hereunder.

9. Duties of Borrower. Except as otherwise permitted by the Loan Agreement, the
Borrower shall have the duty to the extent commercially reasonable and in
Borrower’s good faith business judgment: (i) to file and prosecute diligently
any trademark or service mark applications pending as of the date hereof or
hereafter until all Obligations shall have been paid in full and the Loan
Agreement has been terminated, (ii) to make application on trademarks and
service marks, (iii) to preserve and maintain all rights in the Intellectual
Property

 

4



--------------------------------------------------------------------------------

owned by Borrower (including, but not limited to, with respect to Trademarks,
the filing of affidavits of use and, incontestability, where applicable, under
§§8 and 15 of the Lanham Act (15 U.S.C. § 1058, 1065) and renewals and, to the
extent commercially reasonable, initiating opposition or cancellation
proceedings or litigation against users of the same or confusingly similar marks
who seriously threaten the validity or rights of Borrower in its Trademarks),
and (iv) to ensure that the Intellectual Property owned by Borrower is and
remains enforceable. Any and all costs and expenses incurred in connection with
Borrower’s obligations under this Section 9 shall be borne by Borrower.

10. Agent’s Right to Sue. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, but shall in no way be obligated,
to bring suit in its own name to enforce the Intellectual Property, and, if
Agent shall commence any such suit, Borrower shall, at the request of Agent, do
any and all lawful acts and execute any and all proper documents and instruments
reasonably required by Agent in aid of such enforcement.

11. Waivers. No course of dealing between or among Borrower and Agent, nor any
failure to exercise, nor any delay in exercising, on the part of Agent, any
right, power or privilege hereunder or under the Loan Agreement shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

12. Severability. The provisions of this Security Agreement are severable, and
if any clause or provision shall be held invalid and unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Security Agreement in any
jurisdiction.

13. Modification. This Security Agreement cannot be altered, amended or modified
in any way, except as specifically provided in Section 5 hereof or by a writing
signed by Borrower and Agent.

14. Cumulative Remedies; Power of Attorney. All of Agent’s rights and remedies
with respect to the Intellectual Property, whether established hereby or by the
Loan Agreement, or by any other agreements or by law shall be cumulative and may
be exercised singularly or concurrently. The Borrower hereby authorizes Agent
upon the occurrence and during the continuance of an Event of Default, to make,
constitute and appoint any officer or agent of Agent as Agent may select, in its
sole discretion, as Borrower’s true and lawful attorney-in-fact, with power to,
upon written notice to Borrower, (i) endorse Borrower’s name on all
applications, documents, papers and instruments necessary or desirable for Agent
in the use of the Intellectual Property, or (ii) take any other actions with
respect to the Intellectual Property as Agent deems to be in the best interest
of Agent, or (iii) grant or issue any exclusive or non-exclusive license under
the Intellectual Property to any person or entity, or (iv) assign, pledge, sell,
convey or otherwise transfer title in or dispose of any of the Intellectual
Property to any person or entity. Borrower hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney being coupled with an interest shall be irrevocable until all
Obligations shall have been paid in full and the Loan Agreement has been
terminated.

 

5



--------------------------------------------------------------------------------

 

15. Binding Effect; Benefits. This Security Agreement shall be binding upon
Borrower and its respective successors and permitted assigns, and shall inure to
the benefit of Agent and its successors, nominees and assigns; provided,
however, Borrower shall not assign this Security Agreement or any of Borrower’s
obligations hereunder without the prior written consent of Agent.

16. Headings; Counterparts. Paragraph headings used herein are for convenience
only and shall not modify the provisions which they precede. This Security
Agreement may be signed in one or more counterparts, but all of such
counterparts shall constitute and be deemed to be one and the same instrument. A
signature hereto sent or delivered by facsimile or other electronic transmission
shall be as legally binding and enforceable as a signed original for all
purposes.

17. Further Assurances. The Borrower agrees to execute and deliver such further
agreements, instruments and documents, and to perform such further acts, as
Agent shall reasonably request from time to time in order to carry out the
purpose of this Security Agreement and agreements set forth herein. Borrower
acknowledges that a copy of this Security Agreement will be filed by Agent with
the United States Patent and Trademark Office and, if applicable, the United
States Copyright Office or Library of Congress, at the sole cost and expense of
Borrower.

18. Survival of Representations. All representations and warranties of Borrower
contained in this Security Agreement shall survive the execution and delivery of
this Security Agreement.

19. GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN
THE STATE OF ILLINOIS AND THE VALIDITY OF THIS SECURITY AGREEMENT, ITS
CONSTRUCTION, INTERPRETATION AND ENFORCEMENT, AND THE RIGHTS AND OBLIGATIONS OF
PARTIES HEREUNDER, SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
CONFLICTS OF LAW OR CHOICE OF LAW PRINCIPLES.

20. SUBMISSION TO JURISDICTION. EACH OF THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ILLINOIS AND APPELLATE COURTS FROM ANY THEREOF; AND

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER

 

6



--------------------------------------------------------------------------------

HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME.

21. JURY TRIAL WAIVER. EACH OF THE BORROWER AND AGENT HEREBY IRREVOCABLY AND
KNOWINGLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY LAW), AS SEPARATELY
BARGAINED FOR CONSIDERATION TO AGENT, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY COUNTERCLAIM) ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO, AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY. EACH OF THE
BORROWER AND AGENT ACKNOWLEDGES THAT SUCH PARTY HAS HAD THE OPPORTUNITY TO
CONSULT WITH INDEPENDENT LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF THIS
PARAGRAPH.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has duly executed this Intellectual Property
Security Agreement as of the date first written above.

 

PHOENIX FOOTWEAR GROUP, INC. By:   /s/ James Riedman  

Name: James Riedman

Its: Chief Executive Officer

 

Agreed and Accepted: GIBRALTAR BUSINESS CAPITAL, LLC By:   /s/ Darren M. Latimer
 

Darren M. Latimer

Chief Executive Officer



--------------------------------------------------------------------------------

 

EXHIBIT A

TRADEMARKS

Trademark Registrations

 

Mark

  

Registration No.

  

Registration Date

TROTTERS    2089400    August 19, 1997 SOFT WALK and Design    2899145   
November 2, 2004 H.S. TRASK BOZEMAN MONTANA and Design    2496187    November 9,
2001 H.S. TRASK and bison Design    3573739    February 10, 2009 H.S. TRASK &
star Design    3573740    February 10, 2009 H.S. TRASK & Design    3573738   
February 10, 2009 Black Bison Design    3573747    February 10, 2009 H.S. TRASK
(metal letters logo)    3643412    June 23, 2009 FORT BRIDGER    3643405    June
23, 2009 BRIDGER TRAIL    3643404    June 23, 2009 H.S. TRASK (embossed design)
   3829075    August 3, 2010 H.S. TRASK (stacked buffalo)    3829076    August
3, 2010

Trademark Applications

 

Mark

  

Serial No.

  

File Date

HEALTH GLIDE

   77/956286    March 11, 2010

SOFT-WALK SUSPENSION

   85/058362    June 9, 2010



--------------------------------------------------------------------------------

 

EXHIBIT B

COPYRIGHTS

None.



--------------------------------------------------------------------------------

 

EXHIBIT C

PATENTS

Patent Registrations

 

Title

  

Patent No.

  

Issue Date

Insole Construction for Footwear

   6,675,501    1/13/04

Footwear Construction

   6,857,202    2/22/05

Insole Construction for Footwear

   6,922,914    8/2/05

Footwear Construction

   6,976,319    12/20/05

Insole Construction for Footwear

   7,171,764    2/6/07

Insole Construction for Footwear

   7,434,338    10/14/08